

116 HR 7234 IH: We Go Together Act 
U.S. House of Representatives
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7234IN THE HOUSE OF REPRESENTATIVESJune 18, 2020Mr. Bera introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo strengthen the Mutual Defense Treaty between the United States and the Republic of Korea, and for other purposes.1.Short titleThis Act may be cited as the We Go Together Act .2.Sense of CongressIt is the sense of Congress that—(1)with respect to the alliance between the United States and the Republic of Korea—(A)we go together or katchi kapshida is an enduring motto inspired by the shared sacrifice of the United States and the Republic of Korea during the Korean War, reinforced by our shared values and reaffirmed each time the Republic of Korea has stood alongside the United States in the four major wars the United States has fought outside Korea since 1945;(B)a transactional view of the alliance between the United States and the Republic of Korea is contrary to the spirit of we go together;(C)70 years since the start of the Korean War, as the People’s Republic of China escalates its aggressive behavior in maritime and air domains and the Democratic People’s Republic of Korea continues to enhance and test weapons that threaten regional peace and security, a new strategic environment in the Indo-Pacific region has reinforced the importance of the alliance between the United States and the Republic of Korea;(D)the 2018 National Defense Strategy states that the willingness of rivals to abandon aggression will depend on their perception of … the vitality of our alliances and partnerships, and thus United States Government actions and public statements that undermine the United States relationship with the Republic of Korea harm United States national security and exacerbate risks to members of the Armed Forces and United States allies and partners; and(E)United States alliances and troop deployments should be based on shared principles and goals, not on the profit motive; and(2)with respect to nationals of the Republic of Korea who are employees of United States Forces Korea—(A)the United States Government should endeavor to avoid actions that negatively affect the welfare or well-being of such individuals;(B)as stated by the Commander of United States Forces Korea on March 31, 2020, the partial furlough of such individuals was heartbreaking and in no way a reflection of their performance, dedication, or conduct; and(C)the United States Government should work with the Government of the Republic of Korea to ensure that such individuals do not bear the burden of breakdowns in negotiations regarding defense cost-sharing.3.Strengthening the Mutual Defense Treaty(a)In generalThe President may not take any action to change United States policy with respect to the Mutual Defense Treaty between the United States and Republic of Korea signed on October 1, 1953, unless, not later than 120 days before the President takes such an action, the Secretary of Defense and the Secretary of State submit to the appropriate committees of Congress—(1)a detailed justification for such a change; and(2)a certification that—(A)such a change is in the national interest of the United States; and(B)an alternative diplomatic agreement or measure has been devised to replace any lost capacity or benefits resulting from such a change, including—(i)the benefits to United States national security and regional security derived from the presence of the United States Armed Forces in the Republic of Korea;(ii)the nuclear nonproliferation benefits derived from extended deterrence enhanced by the stationing of members of the United States Armed Forces in the Republic of Korea;(iii)the contributions of the Republic of Korea in—(I)countering illegitimate coercion and debt diplomacy;(II)promoting human rights;(III)promoting freedom of navigation and maritime security;(IV)protecting the environment;(V)improving global health; and(VI)assisting the victims of conflict and disaster;(iv)the cooperation of the Republic of Korea with respect to United States efforts to enforce existing United Nations Security Council sanctions with respect to the Democratic People’s Republic of Korea;(v)the diplomatic support of the Republic of Korea for negotiations to implement the commitments of the Democratic People’s Republic of Korea at the 2018 Singapore Summit; and(vi)the value of United States trade with the Republic of Korea.(b)FormThe justification and certification required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. (c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and(2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.